Title: Archibald Robertson to Thomas Jefferson, 1 May 1813
From: Robertson, Archibald
To: Jefferson, Thomas


          Dear Sir Lynchburg 1st May 1813
          Your favor of the 30th ulto have received & observe you are among the unfortunate holders of flour—
          I have understood that some attempts are making to carry flour through the Dismal Swamp Canal,  but have not heard what success the undertakers had, should they succeed no doubt many others will follow the example, in which case flour must look up, tho’ it is believed
			 the large quantity on hand in Richmond (say about 100,000 Bbles) will prevent its being much above the present price—
          The arrangement you have made is perfectly satisfactory & shall rest satisfied that will  you will make us payment as soon as it is in your power—I am
          Respectfully your mo ob StA. Robertson
        